United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.M., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
New York, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 13-1733
Issued: December 20, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 16, 2013 appellant filed a timely appeal from the June 26, 2013 merit decision of
the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUE
The issue is whether OWCP properly terminated appellant’s entitlement to wage-loss and
schedule award compensation effective March 10, 2013 on the grounds that he refused an offer
of suitable work.
FACTUAL HISTORY
OWCP accepted that on July 30, 2001 appellant, then a 38-year-old carrier, sustained a
lumbar strain and herniated lumbar disc at L4-5 due to slipping down steps in the performance of

1

5 U.S.C. §§ 8101-8193.

duty. Appellant stopped work on August 1, 2001 and later began to receive disability
compensation on the periodic rolls.
In a February 26, 2004 report, Dr. Alan M. Crystal, a Board-certified orthopedic surgeon
serving as an OWCP referral physician, stated that appellant did not have objective findings that
would prevent him from returning to his regular work as a carrier.
In a number of reports dated between 2004 and 2009, Dr. George V. DiGiacinto, an
attending Board-certified neurosurgeon, posited that appellant was totally disabled from all work
due to his accepted neck and back conditions.2 In an April 13, 2009 report, he indicated that his
finding that appellant was totally disabled was based on the fact that appellant could only walk a
block or two at a time while in pain the whole time.
In a December 6, 2010 work capacity evaluation form, Dr. DiGiacinto indicated that
appellant was permanently disabled from all work. He mentioned appellant’s cervical and
lumbar discs in support of this determination and also stated that appellant had “severe neck and
back pain.” In a December 14, 2011 form report, Dr. DiGiacinto indicated that appellant had
been totally disabled on a permanent basis since July 30, 2001 due to the C5-6 disc herniation he
sustained on that date.
Due to a lack of rationalized medical evidence regarding appellant’s ability to work,
OWCP referred appellant to Dr. Leon Sultan, a Board-certified orthopedic surgeon, for an
examination and opinion on his ability to work.
In a May 23, 2012 report, Dr. Sultan discussed appellant’s medical history and reported
the findings of his examination. He noted that the accepted work conditions due to the July 30,
2001 work injury were still active and causing objective symptoms. Dr. Sultan stated that
appellant had low grade motion restriction in regard to the lumbar spine with nonradiating lower
back pain when tilting to the right. He indicated that appellant also had mild structural
thoracolumbar scoliosis, L4-5 disc herniation and preexisting multilevel lumbar degenerative
changes, but noted that his accepted conditions should not be expanded to include other medical
conditions as a result of the July 30, 2001 work injury. Dr. Sultan stated:
“There is an ongoing mild partial lower back disability secondary to the incident
of July 30, 2001. He is presently disabled as a mail carrier. It is now more than
10 years since the occurrence of July 30, 2001 and I do not anticipate that this
gentleman will return to his job as a mail carrier. He is able to return to work on a
part-time four [to] six hour-a-day basis with restrictions. These restrictions would
include lifting or carrying more than 10 [to] 15 pounds at a time using both hands
along with restrictions on bending, stooping, squatting or crawling. These
restrictions are permanent.”
OWCP requested clarification of Dr. Sultan’s report with respect to the recommended
work restrictions. In his supplemental report dated July 24, 2012, Dr. Sultan opined that

2

Dr. DiGiacinto indicated that appellant had pathologies at L4-5 and C5-6, but it should be noted that no cervical
disc condition has been accepted by OWCP.

2

appellant had an ongoing mild partial lower back disability secondary to the accident of July 31,
2001 and stated:
“[Appellant] demonstrated low grade motion restriction in regard to his lumbar
spine secondary to a disc herniation at the L4-5 level along with multilevel
preexisting lumbar spine degenerative changes. I was of the opinion that he may
resume part-time work activity four [to] six hours a day with restrictions on
pushing, pulling or lifting up to 15 pounds at a time along with avoiding any
squatting, kneeling or climbing so as not to trigger off disabling lower back
symptoms. The word ‘avoid’ means refraining from these activities all the time.”
In July 2012, appellant began to participate in an OWCP-sponsored vocational
rehabilitation program. Appellant’s efforts did not result in job placement.
On December 11, 2012 the employing establishment offered appellant a position as a
modified clerk for four hours per day based on the work limitations provided by Dr. Sultan. The
limited-duty job offer indicated that appellant would be required to stand intermittently, reach
and perform simple grasping and fine manipulation for up to four hours per day. The job offer
also indicated that appellant would not be required to twist, bend, stoop, squat, kneel, climb or
crawl. Appellant would not have to sit, walk or stand for more than six hours per day and he
would not be required to push, pull, or lift more than 15 pounds.
The modified clerk position was approved by appellant’s vocational rehabilitation
counselor. Appellant did not accept the modified clerk position offered by the employing
establishment.
In a December 31, 2012 letter, OWCP advised appellant of its determination that the
modified carrier position offered by the employing establishment was suitable. It informed
appellant that his entitlement to wage-loss and schedule award compensation would be
terminated if he did not accept the position or provide good cause for not doing so within 30 days
of the date of the letter.
On January 4, 2013 appellant refused the modified clerk position offered by the
employing establishment explaining that his retirement had been approved. He alleged that he
was unable to perform the physical duties of the job.
In a January 7, 2013 narrative report, Dr. DiGiacinto stated that appellant was seen in
follow up, but that there was no significant change in his condition. He indicated that appellant
continued to show marked limitations in range of motion in both the cervical and lumbar spine.
Appellant’s neurological examination was otherwise nonfocal and he had significant paraspinous
spasm in his neck and back. Dr. DiGiacinto stated that, given the duration of appellant’s
symptoms, he would be permanently totally disabled. In work capacity evaluation and attending
physician’s reports dated January 7, 2013, he indicated that appellant was totally disabled.
In a February 13, 2013 letter, OWCP advised appellant that his reasons for not accepting
the modified carrier position offered by the employing establishment were unjustified. It advised
him that his entitlement to wage-loss and schedule award compensation would be terminated if
he did not accept the position within 15 days of the date of the letter. Appellant did not accept
the modified clerk position.
3

In a March 5, 2013 decision, OWCP terminated appellant’s entitlement to wage-loss and
schedule award compensation effective March 10, 2013 on the grounds that he refused an offer
of suitable work.
In his reports dated April 1 and May 6, 2013, Dr. DiGiacinto continued to indicate that,
given the duration of appellant’s symptoms, he would be permanently totally disabled. He again
stated that appellant continued to show marked limitations in range of motion in both the cervical
and lumbar spine, that his neurological examination was otherwise nonfocal and that he had
significant paraspinous spasm in his neck and back.
By decision dated June 26, 2013, OWCP affirmed its March 5, 2013 decision terminating
appellant’s entitlement to wage-loss and schedule award compensation effective March 10, 2013.
LEGAL PRECEDENT
Section 8106(c)(2) of FECA provides in pertinent part, “A partially disabled employee
who ... (2) refuses or neglects to work after suitable work is offered ... is not entitled to
compensation.”3 However, to justify such termination, OWCP must show that the work offered
was suitable.4 An employee who refuses or neglects to work after suitable work has been offered
to him has the burden of showing that such refusal to work was justified.5
ANALYSIS
OWCP accepted that on July 30, 2001 appellant sustained a lumbar strain and herniated
lumbar disc at L4-5 due to slipping down steps while handling a mail cart. Appellant stopped
work on August 1, 2001 and later began to receive disability compensation on the periodic rolls.
OWCP terminated appellant’s entitlement to wage-loss and schedule award compensation
effective March 10, 2013 on the grounds that he refused an offer of suitable work.
The evidence of record shows that appellant is capable of performing the modified clerk
position offered by the employing establishment and determined to be suitable by OWCP in
December 2012. The job offer required appellant to stand intermittently, reach and perform
simple grasping and fine manipulation for up to four hours per day. The job offer also indicated
that appellant would not be required to twist, bend, stoop, squat, kneel, climb or crawl.
Appellant would not have to sit, walk or stand for more than six hours per day and he would not
be required to push, pull or lift more than 15 pounds. The record does not reveal that the
modified clerk position was temporary or seasonal in nature.6

3

5 U.S.C. § 8106(c)(2).

4

David P. Camacho, 40 ECAB 267, 275 (1988); Harry B. Topping, Jr., 33 ECAB 341, 345 (1981).

5

20 C.F.R. § 10.517; see Catherine G. Hammond, 41 ECAB 375, 385 (1990).

6

See Federal (FECA) Procedure Manual, Part 2 -- Claim, Reemployment: Determining Wage-Earning Capacity,
Chapter 2.814.4b (July 1997).

4

The modified clerk position was approved by appellant’s vocational rehabilitation
counselor and OWCP properly relied on the opinion of appellant’s counselor in determining that
appellant is vocationally and educationally capable of performing the position.7
The Board finds that, in determining that appellant is physically capable of performing
the position, OWCP properly relied on the opinion of Dr. Sultan, a Board-certified orthopedic
surgeon who served as an OWCP referral physician. In a report dated May 23, 2012 and a
supplemental report of July 24, 2012, Dr. Sultan stated that appellant could resume part-time
work activity for four to six hours a day with restrictions on pushing, pulling or lifting up to 15
pounds at a time along with no engaging in squatting, stooping, bending, kneeling, climbing or
crawling. In his reports, Dr. Sultan extensively described appellant’s medical history and
reported the findings of his comprehensive examination of appellant. The Board finds that the
work restrictions provided by Dr. Sultan would allow appellant to perform the duties of the
modified clerk position offered by the employing establishment.
The Board notes that, therefore, OWCP has established that the modified clerk position
offered by the employing establishment is suitable. As noted above, once OWCP has established
that a particular position is suitable, an employee who refuses or neglects to work after suitable
work has been offered to him has the burden of showing that such refusal to work was justified.
The Board has carefully reviewed the evidence and argument submitted by appellant in support
of his refusal of the modified clerk position and notes that it is not sufficient to justify his refusal
of the position.
Appellant submitted several reports in which Dr. DiGiacinto, an attending Board-certified
neurosurgeon, indicated that he had been totally and permanently disabled since July 30, 2001
due to the effects of the July 30, 2001 injury. For example, in reports dated January 7, April 1
and May 6, 2013, Dr. DiGiacinto indicated that, given the duration of appellant’s symptoms, he
would be permanently totally disabled. He stated that appellant continued to show marked
limitations in range of motion in both the cervical and lumbar spine, that his neurological
examination was otherwise nonfocal and that he had significant paraspinous spasm in his neck
and back. These reports, as well as a brief form report dated January 7, 2013, are of limited
probative value because they do not contain sufficient medical rationale supporting their
opinions on total disability. Dr. DiGiacinto indicated that appellant had limited cervical and
lumbar spine motion, but he provided no specific findings of the extent of such limited motion.
He stated that appellant had paraspinous spasm in his neck and back, but did not describe the
course of these symptoms or explain how appellant’s medical condition would render him totally
disabled for more than 10 years.8
On appeal, appellant contends that he could not work as a modified clerk because he is
still sick. However, appellant’s own opinion on his ability to work would not be a substitute for
probative medical evidence. The Board notes that OWCP complied with its procedural
requirements prior to terminating appellant’s compensation, including providing appellant with

7

See Federal (FECA) Procedure Manual, Part 2 -- Claim, Reemployment: Determining Wage-Earning Capacity,
Chapter 2.814.8d (December 1993).
8

Appellant indicated that he could not work as a modified clerk because he was planning on retiring, but he did
not show that this was a valid reason for refusing the job.

5

an opportunity to accept the offered position after informing him that his reasons for initially
refusing the position were not valid.9
For these reasons, OWCP properly terminated appellant’s entitlement to wage-loss and
schedule award compensation effective March 10, 2013 on the grounds that he refused an offer
of suitable work.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that OWCP properly terminated appellant’s entitlement to wage-loss and
schedule award compensation effective March 10, 2013 on the grounds that he refused an offer
of suitable work.
ORDER
IT IS HEREBY ORDERED THAT the June 26, 2013 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: December 20, 2013
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

9

See generally Maggie L. Moore, 42 ECAB 484 (1991); reaff’d on recon., 43 ECAB 818 (1992).

6

